Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 4/5/2022. Claims 2-21 have been examined in this application.  The Information Disclosure Statement (IDS) filed on behalf of this case on 4/12/2022, has been considered by the examiner. 
Response to Amendments 
2.	Applicant’s cancellation of claim 1 is acknowledged.  Applicant’s addition of new claims 2-21 are acknowledged. 
Response to Amendments
3.	Applicant’s arguments in response filed 4/5/2022 are acknowledged, however are moot in view of the updated rejections below in view of Applicant cancelling all previous claims and adding all new claims.
Double Patenting 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-21 of the present application are rejected on the ground of nonstatutroy double patenting as being unpatentable over the claims 1-44 of U.S. Patent No. 11,080,758.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the current application claims are found in the US Patent No. 11,080,758 claims.  The difference between the current application and U.S. Patent No. 11,080,758 lies in the fact that Patent No. 11,080,758 includes more elements and is thus more specific.  Thus the invention of U.S. Patent No. 11,080,758 claims is in effect a “species” of the “generic” invention of the current application. It has been held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the current application claim is anticipated by the claims of US. Patent No. 11,080,758, it is not patentably distinct from claims of US Patent No. 11,080,758.
6.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,134,060 in view of the following. 
	The only additional limitations in the present application independent claims not found in that of U.S. Patent No. US 10,134,060 independent claims is updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance. 
	However, Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420) which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance (see paragraphs 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US 10,134,060 with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 0031-0032,0118 and 0143), when taking into account user information to provide ads is known (see 10,134,060 independent claims 11-12) 
7.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 9,406, 078 in view of the following. 
	The only additional limitations in the present application independent claims not found in that of U.S. Patent No. US 9,406, 078 independent claims is updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance. 
	However, Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420) which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance (see paragraphs 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US 9,406, 078 with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 0031-0032,0118 and 0143), when taking into account user information to provide ads is known (see 9,406, 078 claims independent claims 1, 13-16, and 28-30)  
8.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. US 8,886,536 in view of the following. 
	The only additional limitations in the present application independent claims not found in that of U.S. Patent No. US 8,886,536 independent claims is updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated a subsequent natural language utterance. 
	However, Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420) which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance (see paragraphs 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US 8,886,536 with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 0031-0032,0118 and 0143), when taking into account user information to provide ads is known (see 8,886,536 claims independent claims 1, 32-33, 36-39, 43-44, 49-50, and 53-55) 
9.	Claims 2-21 of the present application are rejected on the ground of nonstatutory double patenting as being unpatenable over the claims 1-18 of U.S. Patent No. 8,145,489.  Although the claims at issue are not identical, they are not patentably distinct
from each other because it is clear that all the elements of the current application are found in the US Patent No. 8,145,489. The difference between the current application
and U.S. Patent No. Patent No. 8,145,489 lies in the fact that US Patent No. 8,145,489
includes more elements and is thus more specific. Thus the invention of U.S. Patent
No. 8,145,489 is in effect a "species" of the "generic" invention of the current
application. It has been held that the generic invention is "anticipated" by the "species."
See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the current application
claims are anticipated by the claims of US. Patent No. 8,145,489, it is not patentably
distinct from claims of the US Patent No. 8,145,489.
10.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. US 7,818,176 in view of the following. 
	The only additional limitations in the present application independent claims not found in that of U.S. Patent No. US 7,818,176 independent claims is updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance. 
	However, Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420) which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating a profile with tracked interaction and using the profile to select a subsequent opportunity associated with a subsequent natural language utterance (see paragraphs 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US 7,818,176 with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 0031-0032,0118 and 0143), when taking into account user information to provide ads is known (see 7,818,176 claims independent claims 1, 14, 27, and 40) 
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of providing information to a user like advertisements or content based on information known, collected, or determined about the user. 
	The idea of providing information to a user like advertisements or content based on information known, collected, or determined about the user, is a mental process as well as subject matter where a commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activity,  Since the claims recite a mental process or a certain method of organizing human activity which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Specifically as recited in the claims: software (instructions), processors, engines, electronic devices, agents, models, implementing the abstract idea (see claims 2-21) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 2-21) 
	and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the speech recognition environment or field of use (see claim 2-21) 
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activites previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 2-21) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(b) speech or voice recognition (see claims 2-21) 
	- Feldman et al. (United States Patent Number: US 4,799,262) column 12
lines 22-25 "As is understood by those skilled in the art, the accuracy of speech
recognition can be enhanced by algorithms which consider context and probability of
occurrence and the like factors."
	- Feng et al. (United States Patent Application Publication Number: US
2003/0135362) paragraph 0004 "An Automated Speech Recognition ("ASR") platform
as known in the art is designed to respond to a reception of a transmitted speech signal
(e.g. voice commands) from a transceiver (e.g. mobile phones, embedded car phones, and phone enabled personal data assistants) with an audio signal that corresponds to
the context of the transmitted speech signal"
	- Bouve et al. (United States Patent Application Publication Number: US
2001/0021930) paragraph 0070 "The controller 14 of Fig.1 can include voice
recognition software and hardware, known to those skilled in the art, which prompts the
user for requests and identifies and responds to the user's verbal replies. After
identifying the user's desired category and present location (or intended destination
location), the database transmits information in a form recognizable by the printer 100
so that the geographic vicinity and items of interest are displayed to the user at the
telephone/printer remote port.
	(c) presenting offers and gathering statistics (see claims 2-4 and 12-14) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(d) electronic recordkeeping (see claims 2, 10, 12, and 20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(e) storing and retrieving information from memory (see claims 2, 10, 12, and 20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
	(f) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 2, 5-10, 12, and 15-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(g) using phonemes in speech processing to determine words or phrases (see claims 11 and 21) 
	- Brook et al. (United States Patent Application Publication Number: US 2003/0223566) paragraph 0108 “The segmentation of data may be based on any number of conventional speech recognition techniques. For example, the data may be segmented into phonemes, which are basic sounds or units of speech, and compared to phonetic models to build and identify words.” 
	-Bowman et al. (United States Patent Application Publication Number: US 2003/0023434) paragraph 0019 “ As is generally recognized in the art, a phoneme is a basic unit of sound which is utilized to form syllables which are utilized to form words” 
	- Ky (United States Patent Application Publication Number: US 2003/0130843) paragraph 0005 “ Conventional speech recognition systems operate on recognizing phonemes, the smallest basic sound units that words are composed of, rather than words.  The phonemes are then linked together to form words.  The phoneme-based speech recognition is preferred in the prior art because very large amounts of random access memory is required to match words to sample words in the library, making it impracticable” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (United States Patent Application Publication Number: US 2004/0267628) further in view of Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420). 

	As per claim 2, Stillman teaches A method for processing natural language utterances that include requests and selecting and presenting purchase opportunities based thereon,  (see abstract, Examiner’s note: systems for assisting customers in making purchases for goods or services by allowing the customer to speak purchasing instructions also allowing the customer to provide a verbal instruction that a purchase should be made).
	the method being implemented by one or more physical processors programmed with computer program instructions, which when executed cause the one or more physical processors to perform the method, the method comprising:  (see Figure 1, paragraphs 0021, 0023-0024, Examiner’s note: teaches the method is implemented through multiple computers with software running on the computers). 
	providing, by the one or more processors, a natural language utterance as an input to a speech recognition engine;  receiving, by the one or more processors, words or phrases, recognized from the natural language utterance, as an output of the speech recognition engine;  determining, by the one or more processors, a context for the natural language utterance based on the recognized words or phrases; (see abstract, paragraph 0021-0022, 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words). 
	selecting, by the one or more processors, a purchase opportunity based on the determined context;  delivering, by the one or more processors, the selected purchase opportunity via an electronic device in communication with the one or more processors; 
tracking, by the one or more processors, an interaction pattern associated with the purchase opportunity delivered to the electronic device; (see paragraphs 0038-0041, Examiner’s note: determining one or more purchase opportunities for the user and providing that information to the user). 
	 building or updating, by the one or more processors, a user-specific profile and interpreting, by the one or more processors, a subsequent natural language utterance using the user-specific profile to select a subsequent purchase opportunity based on the subsequent natural language utterance.   (see paragraphs 0023 and 0025-0026, Examiner’s note: using and updating the user profile). 
	While Stillman above clearly teaches using and updating a profile, Stillman just doesn’t expressly teach updating the profile based on the tracked interaction pattern. 
	However, Kennewick et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating the profile based on the tracked interaction pattern (see paragraphs 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 0031-0032,0118 and 0143), when providing information to users based on profiles that can be updated in the teachings of Stillman is known (see paragraphs 0025-0026 and 0039). 
	As per claim 3, Stillman teaches
	wherein the purchase opportunity relates to an item, the method further comprising:  receiving, by the one or more processors, a second natural language utterance;  determining, by the one or more processors, that the second natural language utterance comprises a request to purchase the item;  and completing, by the one or more processors, a purchase transaction of the item based on the second natural language utterance (see paragraphs 0041 and abstract, Examiner’s note: waiting for a verbal response to purchase the item). 
	As per claim 4, Stillman teaches
	the method further comprising: receiving, by the one or more processors, an indication of an occurrence of a user interaction with the purchase opportunity;  determining, by the one or more processors, whether the interpretation of the natural language utterance was correct based on the indication; (see paragraphs 0038-0041, Examiner’s note: provide items for purchase in response to a user requesting a purchase). 
		While Stillman above clearly teaches using and updating a profile, Stillman just doesn’t expressly teach updating the profile by and interpreting, by the one or more processors, a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct.  
	However, Kennewick et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating the profile by and interpreting, by the one or more processors, a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct (see paragraphs 0161, 0177, 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Kennewick et al. with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 016,0177, 0031-0032,0118 and 0143), when providing information to users based on profiles that can be updated in the teachings of Stillman is known (see paragraphs 0025-0026 and 0039).
	As per claim 5, Stillman teaches
	wherein delivering the selected purchase opportunity via the electronic device comprises: audibly presenting, by the electronic device, a natural language conversational purchase opportunity (see abstract and paragraphs 0039-0040, Examiner’s note: audibly providing the purchase opportunity). 
	As per claim 6, Stillman teaches
	wherein the computer program instructions comprise at least a conversational language processor configured to interpret a natural language utterance, the method further comprising:  providing, by the one or more processors, the words or phrases as an input to the conversational language processor;  and Page 3 of 11Response to Non-Final Office Actionreceiving, by the one or more processors, an interpretation of the natural language utterance, based on the words or phrases, as an output of the conversational language processor, wherein the purchase opportunity is selected based further on the interpretation of the natural language utterance (see abstract and paragraphs 0021-0022 and 0038-0039, Examiner’s note: providing purchase opportunities based on natural language conversations). 
	As per claim 7, Stillman teaches 
	wherein the conversational language processor comprises one or more domain agents, where a domain agent is configured to assist in: (i) interpreting requests related to its domain; and (ii) determining a response to the requests related to its domain (see paragraphs 0039-0041 and 0023, Examiner’s note: customer agent server who scours the available resources over the communication network to find the purchase options). 
	As per claim 8, Stillman teaches
	the method further comprising: using, by the one or more processors, an environmental model to determine environmental information, wherein the context for the natural language utterance is determined based further on the environmental information (see paragraphs 0023 and 0026, Examiner’s note: providing purchase opportunities based on part on profiles, where profiles can take into consideration things like on Valentines day or a birthday (e.g. environmental information) purchase this specific type of flower). 
	As per claim 9, Stillman teaches
	invoking, by the one or more processors, one or more system resources to select the purchase opportunity based on the determined context; wherein the one or more system resources include at least an agent comprising an autonomous executable, wherein the executable comprises a redistributable package of functionality for a specific application that receives, processes, and responds to user questions, queries, and/or commands (see paragraphs 0026 and 0039-0040, Examiner’s note: customer agent providing purchase information based in part on user requests and profiles). 
	As per claim 10, Stillman teaches
	further comprising: invoking an agent to process the natural language utterance; (see paragraphs 0039-0040 and 0021-0022, Examiner’s note: broad enough to read on either the natural language processor of 0021-0022 or the customer agent of 0039-0040). 
	and creating a query to a local resource or through a network interface to a remote resource (see paragraphs 0021-0022 and 0039-0040, Examiner’s note: broad enough could read on either the documents of 0021-0022 or the resources of 0039-0040). 
	Stillman does not expressly teach querying a local or remote database to return information. 
	However, Kennewick et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database to return information (see paragraphs 0120 and 0123, Examiner’s note: teaches  querying local databases). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Kennewick et al. with the aforementioned teachings from Kennewick et al. with the motivation of providing a common way of retrieving information from a database (see Kennewick et al. paragraphs 0120 and 0123), when retrieving information from resources over the internet is known (see Stillman paragraphs 0021-0022 and 0039-0040). 
	As per claim 12, Stillman teaches A system for processing natural language utterances that include requests and selecting and presenting purchase opportunities based thereon, the system comprising: (see abstract, Examiner’s note: systems for assisting customers in making purchases for goods or services by allowing the customer to speak purchasing instructions also allowing the customer to provide a verbal instruction that a purchase should be made).
	one or more physical processors programmed with computer program instructions, which when executed cause the one or more physical processors to: (see Figure 1, paragraphs 0021, 0023-0024, Examiner’s note: teaches the method is implemented through multiple computers with software running on the computers).
	provide a natural language utterance as an input to a speech recognition engine;  receive words or phrases, recognized from the natural language utterance, as an output of the speech recognition engine;  determine a context for the natural language utterance based on the recognized words or phrases; (see abstract, paragraph 0021-0022, 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words).
	select a purchase opportunity based on the determined context;  deliver the selected purchase opportunity via an electronic device in communication with the one or more processors;  track an interaction pattern associated with the purchase opportunity delivered to the electronic device; (see paragraphs 0038-0041, Examiner’s note: determining one or more purchase opportunities for the user and providing that information to the user).
	build or update a user-specific profile and interpret a subsequent natural language utterance using the user-specific profile to select a subsequent purchase opportunity based on the subsequent natural language utterance   (see paragraphs 0023 and 0025-0026, Examiner’s note: using and updating the user profile). 
	While Stillman above clearly teaches using and updating a profile, Stillman just doesn’t expressly teach updating the profile based on the tracked interaction pattern.  
	However, Kennewick et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating the profile based on the tracked interaction pattern (see paragraphs 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 0031-0032,0118 and 0143), when providing information to users based on profiles that can be updated in the teachings of Stillman is known (see paragraphs 0025-0026 and 0039). 
	As per claim 13, Stillman teaches
	wherein the purchase opportunity relates to an item, and wherein the one or more processors are further programmed to: receive a second natural language utterance;  determine that the second natural language utterance comprises a request to purchase the item;  and complete a purchase transaction of the item based on the second natural language utterance (see paragraphs 0041 and abstract, Examiner’s note: waiting for a verbal response to purchase the item). 
	As per claim 14, Stillman teaches
	wherein the one or more processors are further programmed to:  receive an indication of an occurrence of a user interaction with the purchase opportunity, wherein the interaction pattern includes the user interaction;  determine whether the interpretation of the natural language utterance was correct based on the indication; (see paragraphs 0038-0041, Examiner’s note: provide items for purchase in response to a user requesting a purchase). 
	While Stillman above clearly teaches using and updating a profile, Stillman just doesn’t expressly teach updating the profile by and interpret a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct.  
	However, Kennewick et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches updating the profile by and interpret a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct (see paragraphs 0161, 0177, 0031-0032, 0118 and 0143, Examiner’s note: updating a user’s profile with interaction information and providing information in the natural language speech resource based on this profile information).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Kennewick et al. with the aforementioned teachings from Kennewick et al. with the motivation of providing a way to update a profile to better target or respond to a user (see Kennewick et al. paragraphs 016,0177, 0031-0032,0118 and 0143), when providing information to users based on profiles that can be updated in the teachings of Stillman is known (see paragraphs 0025-0026 and 0039).
	As per claim 15, Stillman teaches
	wherein to deliver the selected purchase opportunity, the electronic device is configured to: audibly present a natural language conversational purchase opportunity (see abstract and paragraphs 0039-0040, Examiner’s note: audibly providing the purchase opportunity).
	As per claim 15, Stillman teaches
	 wherein the computer program instructions comprise at least a conversational language processor configured to interpret a natural language utterance, wherein the one or more processors are further programmed to: provide the words or phrases as an input to the conversational language processor;  and receive an interpretation of the natural language utterance, based on the words or phrases, as an output of the conversational language processor, wherein the purchase opportunity is selected based further on the interpretation of the natural language utterance (see abstract and paragraphs 0021-0022 and 0038-0039, Examiner’s note: providing purchase opportunities based on natural language conversations). 

	As per claim 17, Stillman teaches
	wherein the conversational language processor comprises one or more domain agents, where a domain agent is configured to assist in: (i) interpreting requests related to its domain; and (ii) determining a response to the requests related to its domain (see paragraphs 0039-0041 and 0023, Examiner’s note: customer agent server who scours the available resources over the communication network to find the purchase options).
	As per claim 18, Stillman teaches
	wherein the one or more processors are further programmed to: Page 6 of 11Response to Non-Final Office Actionuse an environmental model to determine environmental information, wherein the context for the natural language utterance is determined based further on the environmental information (see paragraphs 0023 and 0026, Examiner’s note: providing purchase opportunities based on part on profiles, where profiles can take into consideration things like on Valentines day or a birthday (e.g. environmental information) purchase this specific type of flower). 
	As per claim 19, Stillman teaches
	wherein the one or more processors are further programmed to: invoke, by the one or more processors, one or more system resources to select the purchase opportunity based on the determined context; wherein the one or more system resources include at least an agent comprising an autonomous executable, wherein the executable comprises a redistributable package of functionality for a specific application that receives, processes, and responds to user questions, queries, and/or commands (see paragraphs 0026 and 0039-0040, Examiner’s note: customer agent providing purchase information based in part on user requests and profiles).
	As per claim 20, Stillman teaches
	wherein the one or more processors are further programmed to: invoke an agent to process the natural language utterance; (see paragraphs 0039-0040 and 0021-0022, Examiner’s note: broad enough to read on either the natural language processor of 0021-0022 or the customer agent of 0039-0040).
	and create a query to a local resource or through a network interface to a remote resource (see paragraphs 0021-0022 and 0039-0040, Examiner’s note: broad enough could read on either the documents of 0021-0022 or the resources of 0039-0040).
	 Stillman does not expressly teach querying a local or remote database to return information   
	However, Kennewick et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database to return information (see paragraphs 0120 and 0123, Examiner’s note: teaches querying local databases). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Kennewick et al. with the aforementioned teachings from Kennewick et al. with the motivation of providing a common way of retrieving information from a database (see Kennewick et al. paragraphs 0120 and 0123), when retrieving information from resources over the internet is known (see Stillman paragraphs 0021-0022 and 0039-0040). 

16.	Claim(s) 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (United States Patent Application Publication Number: US 2004/0267628) further in view of Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420) further in view of Brook et al. (United States Patent Application Publication Number: US 2003/0223566). 
	As per claim 11, Stillman teaches
	wherein recognizing the words or phrases from the natural language utterance comprises: Page 4 of 11Response to Non-Final Office Actionusing, by the speech recognition engine, documents to recognize a stream of words in the natural language utterance, wherein the recognized words or phrases are based on the recognized documents (see paragraphs 0021-0022, Examiner’s note: recognizing information through natural language processing of documents and words). 
	Stillman in view of Kennewick et al. does note expressly teach in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes.  

	However, Brook which is in the art of automated operator assistance through speech processing (see abstract) teaches in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes(see paragraph 0108, Examiner’s note: “The segmentation of data may be based on any number of conventional speech recognition techniques. For example, the data may be segmented into phonemes, which are basic sounds or units of speech, and compared to
phonetic models to build and identify words.”).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Kennewick et al. with the aforementioned teachings from Brook with the motivation of using conventional speech recognition techniques (see Brook paragraph 0108), when determining words from spoken language through voice or speech recognition is known (see Stillman paragraphs 0021-0022). 
	As per claim 21, Stillman teaches
		wherein to recognize the words or phrases from the natural language utterance, the speech recognition engine is configured to: use documents to recognize a stream of words in the natural language utterance, wherein the recognized words or phrases are based on the recognized documents (see paragraphs 0021-0022, Examiner’s note: recognizing information through natural language processing of documents and words). 
	Stillman in view of Kennewick et al. does note expressly teach in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes.  
	However, Brook which is in the art of automated operator assistance through speech processing (see abstract) teaches in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes.	(see paragraph 0108, Examiner’s note: “The segmentation of data may be based on any number of conventional speech recognition techniques. For example, the data may be segmented into phonemes, which are basic sounds or units of speech, and compared to
phonetic models to build and identify words.”).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Kennewick et al. with the aforementioned teachings from Brook with the motivation of using conventional speech recognition techniques (see Brook paragraph 0108), when determining words from spoken language through voice or speech recognition is known (see Stillman paragraphs 0021-0022). 

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Taschereau (CA2583189 also published as World Intellectual
Property Organization (WO) 2006/037218) teaches providing ads in response to a
user's utterance (see pages 5 and 30-35)
	b. 	Li et al. (United States Patent Application Publication Number: US
2006/0212897) teaches a method for utilizing the content of audio/video files to select
advertising content for display (See title and abstract)
	C. 	Rosenberg (United States Patent Application Publication Number:
US 2006/0282317) teaches methods and systems for advertising during conversations
through speech recognition (see abstract and paragraph 0027)
	d. 	Jones et al. (United States Patent Application Publication Number:
US 2007/0174258) teaches targeting advertisements to mobile device users based on
one or more keywords spoken by the mobile device users (see title)
	e. 	Cross et al. (United States Patent Application Publication Number:
US 2008/0065389) advertising based on speech recognition (see abstract and
paragraphs 0006-0008)
	f.	 Liu (United States Patent Application Publication Number: US
2008/0109222) teaches advertising based on content information received from voice
transmissions or recordings (see title and abstract)
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621